DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election / Restriction received on 22 December 2020. Claims 23-32 are currently pending.
Election/Restrictions
The applicant’s election with traverse of Group III, claims 23-32 in the reply filed on 22 December 2020 is acknowledged. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.01(a)). Furthermore, it is noted that the applicant has canceled claims 1-22 and 33.
Drawings
	The drawings received on 30 November 2018 are accepted by the examiner.
Claim Objections
Claim 23 is objected to because of the following informalities:
In line 2, it appears that the phrase “which saw blade” should read “wherein the saw blade.”
In lines 4-5, it appears that the phrase “which coupling mechanism” should read “wherein the coupling mechanism.”
Claim 24 is objected to because of the following informality:
In line 3, it appears that the phrase “which driving force” should read “wherein the driving force.”
Claim 25 is objected to because of the following informality:

Claim 29 is objected to because of the following informality:
In line 2, it appears that the phrase “a slot in form of” should read “a slot in a form of.”
Claim 30 is objected to because of the following informalities:
In lines 1-2, it appears that the phrase “wherein the mating slot” should read “wherein the slot.”
In line 2, it appears that the phrase “the curved slot” should read “the curved recess.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 23 (see line 4), the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 24 (see line 2), the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).

Regarding claim 29 (see line 2), the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 32 (see line 4), the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
	Note: For examination purposes, claims 23-24, 28-29 and 32 are being interpreted as not including the limitations following the terms “in particular” and “preferably.”
Claim 32 recites the limitation "a coupling mechanism" in line 2. It is unclear as to if line 2 of claim 32 is referring to the “coupling mechanism” as recited in lines 3-4 of claim 23, or to a “coupling mechanism” separate and distinct from that in lines 3-4 of claim 23.
	Note: It appears that amending line 2 of claim 32 to read “the coupling mechanism” would overcome this rejection. For examination purposes, claim 32 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 23-26, 28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gundlapalli et al. (U.S. Patent Application Publication 2008/0027449).
	Gundlapalli et al. disclose (as to claim 23) a saw drive (12/110) capable of oscillating a saw blade (e.g. 160) of a set of saw blades, wherein the saw blade is capable of being pivotably borne around a pivot axis (i.e. axis defined along 150), wherein the saw drive is couplable to (i.e. via 110) the saw blade by means of a coupling mechanism (110), wherein the coupling mechanism is capable of transmitting a driving force (i.e. force initiated by 121) of the saw drive to the saw blade in a force transmission point (i.e. point defined by periphery of 162), wherein an oscillation angle (i.e. angle similar to 88 as best seen in Figure 15) of the saw blades of the set is capable of being different for each saw blade, depending on a pivot distance (192) between the force transmission point and the pivot axis of the respective saw blade, which is capable of varying for each saw blade of the set (see paragraph 0040), wherein (as to claim 24) the saw drive is capable of applying the driving force as a rotational force (i.e. via rotation of 144) to a saw blade (e.g. 160) of the set of saw blades, wherein the driving force is translated into a rotation of a distal end of the saw blade around its pivot axis (i.e. axis defined along 162), wherein (as to claim 25) the saw drive is capable of applying a driving force (i.e. force initiated by 121) as a translational force acting on a saw blade (e.g. 160) of the set of saw blades in a direction perpendicular (i.e. a direction along 184 as best seen in Figure 16) to a longitudinal axis (182) from a proximal end (154) to a distal end (64) of the saw blade and perpendicular to the pivot axis, wherein the driving force is translated into a rotation (i.e. rotation as best illustrated as to claim 26) the saw drive is capable of providing a first position (i.e. a position where 142 is as positioned relative to 141 as seen in Figures 5 and 6) capable of coupling a first pivot axis (i.e. axis defined along 162) of a first saw blade (e.g. 160) of the set to the saw drive for obtaining a first pivot distance (192), and a second position (i.e. a position where 142 is farther away from 141 than as seen in Figures 5 and 6) capable of coupling a second pivot axis (i.e. axis similar to that defined along 162) of a second saw blade (i.e. blade similar to 160) of the set to the saw drive for obtaining a second pivot distance (i.e. a distance greater than 192), wherein (as to claim 28) the saw drive comprises a drive pin (142) capable of mating with a slot of a saw blade of the set, wherein the drive pin is capable of converting a translational driving force (i.e. a portion of the force located along 182) parallel to a longitudinal axis from a proximal end (e.g. 64) to a distal end (e.g. 154) of the saw blade of the set into a rotation (i.e. rotation as best illustrated in Figure 16) around the pivot axis, and wherein (as to claim 32) the saw drive is capable of being coupled to each saw blade of the set of saw blades by means of the coupling mechanism comprising a saw blade guide (112) capable of mating (i.e. via 158) an outer contour (e.g. contour defined at 154, see Figure 8) of a saw blade of the set of saw blades (see Figures 5-16, and paragraphs 0064-0084).
With regard to the statements of intended use and other functional statements, such as “for” and “configured to,” they do not impose any structural limitations on the claims distinguishable over the invention of Gundlapalli et al. which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation .
Allowable Subject Matter
Claim 27 and 29-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Carusillo et al. (U.S. Patent 9,232,949) disclose a saw drive capable of translating and rotating a saw blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775